471 U.S. 153 (1980)
OHIO
v.
KENTUCKY
No. 27, Orig.
Supreme Court of United States.
Decided March 5, 1973,
Decided January 21, 1980
Decree entered April 15, 1985
ON BILL OF COMPLAINT

DECREE
IT IS ORDERED, ADJUDGED AND DECREED THAT:
1. The boundary line between the State of Ohio and the Commonwealth of Kentucky is fixed as geodetically described in Joint Exhibit 30 to the Special Master's Report filed with this Court on April 15, 1985. Joint Exhibit 30 is incorporated by reference herein.
2. Copies of this Decree, and the Special Master's Report (including Joint Exhibits 1-31 and 35) shall be filed with the Clerk of this Court, the Auditor of the State of Ohio, and the Secretary of State of the Commonwealth of Kentucky.
3. Copies of this Decree, and the Special Master's Report (including Joint Exhibits 30 and 35, and paper prints of Joint Exhibits 1-29, once they become available) shall be filed with the County Recorder's Office in Ohio and with the County Clerk's Office in the Commonwealth of Kentucky in each of the following counties: in Ohio, the Counties of Lawrence, Scioto, Adams, Brown, Clermont and Hamilton; and in Kentucky, the Counties of Boyd, Greenup, Lewis, Mason, Bracken, Pendleton, Campbell, Kenton, and Boone.
4. The State of Ohio and the Commonwealth of Kentucky each have concurrent jurisdiction over the Ohio River.
5. The costs of this proceeding shall be divided between the parties as recommended by the Special Master.